DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Markovitz (US 2020/0085329) in view of Erdemir et al. (US 2016/0324485) teaches the limitations of the claimed invention except for “identifying by the computer, for each of the locations, an earliest LAT in the cycle; generating and rendering to a display an electroanatomical map comprising mapping points having respective locations and showing the earliest LAT at each location in the map, wherein the electroanatomical map comprises a physical map of a chamber of the heart and the LAT values are incorporated into the physical map”, as evidenced by the Remarks filed 07/11/2022, pg. 7-8. The prior art fails to teach, suggest, or motivate the limitations highlighted above, and as such the claimed invention as a whole is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Severino (US 9662033) discloses a system and method for visualizing electrophysiological data (Abstract) using LAT maps (Fig. 5-8, 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792